Case 1:18-cv-24352-CMA Document 1 Entered on FLSD Docket 10/20/2018 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. -CIV-

YORDANO GARCIA

Plaintiff,
V.
DAYORIS DOORS, LLC., a Florida
corporation, and DAN V. BENITAH,
an individual,

Defendant.
/

PLAINTIFE’S COMPLAINT

Plaintiff, YORDANO GARCIA (“GARCIA”), by and through his undersigned attorney
and hereby sues Defendant, DAYORIS, LCC, a Florida Corporation (“DAYORIS DOORS”),
and in support thereof states as follows:

JURISDICTIONAL ALLEGATIONS

1. This is an action to recover monetary damages, liquidated damages, interests, costs,
and attorney’s fees for willful violations of overtime wages under the laws of the United States
and the Pair Labor Standards Act, as amended 29 U.S.C. § 201 et seg. (“FLSA”).

PARTIES

2. Plaintiff, YORDANO GARCIA, is an adult, male citizen of the United States who
presently resides in Hialeah, Miami-Dade County, Florida.

3. Defendant, DAYORIS DOORS, a Florida Corporation, did at all times material
conduct substantial and continuous business in the Southern District of Florida. DAYORIS

DOORS is located at 2114 SW 60 Terrace, Miramar, Florida 33023.
Case 1:18-cv-24352-CMA Document 1 Entered on FLSD Docket 10/20/2018 Page 2 of 6

4. DAYORIS DOORS is an enterprise engaged in an industry affecting interstate
commerce, are “employer[s]” as defined by 29 U.S.C. § 203(d) and s(1), in that they have
employees engaged in interstate commerce or in the production of goods for commerce, or that
has employees handling, selling, or otherwise working on goods or materials that have been
moved in or produced for interstate commerce by any person.

5. Based upon information and belief, the annual gross sales volume of DAYORIS
DOORS was in excess of $500,000 per annum at all times material hereto.

6. At all times material hereto, GARCIA is and continues to be a resident of Hialeah,
Miami-Dade County Florida and was an “employee” of DAYORIS DOORS within the meaning
of the FLSA.

7. At all times material hereto, the worked performed by GARCIA was directly essential
to the business performed by DAYORIS DOORS.

8. At all times material hereto, DAYORIS DOORS is and continues to be an “employer”
within the meaning of the FLSA.

9. At all times material, during GARCIA’s employment with DAYORIS DOORS,
DAYORIS DOORS was engaged in interstate commerce or in the production of goods for
commerce. DAYORIS DOORS continues to be an “enterprise engaged in commerce” within the
meaning of the FLSA.

JURISDICTION AND VENUE
10. This Court has original subject matter jurisdiction over this suit pursuant to 29 U.S.C.

§ 2016(b) and 28 U.S.C. § 1331.
Case 1:18-cv-24352-CMA Document 1 Entered on FLSD Docket 10/20/2018 Page 3 of 6

11, Venue is proper in the United States District Court for the Southern District of Florida
under 28 U.S.C. § 1391 (b) and (c) because a substantiai part of the events giving rise to the
claim occurred in this district and payment was due in Miami-Dade County.

FACTUAL ALLEGATIONS

12. On or about June 20, 2015, GARCIA was hired as an installer at DAYORIS DOORS.
On or about April 2, 2018, GARCIA no longer worked at DAYORIS DOORS.

13. GARCIA worked ten hours a day Monday through Friday.

14. GARCIA was given a wage of $17.30 an hour.

15. In many weeks, GARCIA worked in excess of forty hours per week but was not paid
at the rate of time-and-one-half his regularly hourly rate.

16. Between April 10, 2016 and February 5, 2018, GARCIA worked two hundred and
twenty-two overtime hours and was paid at the regular rate for those hours.

17. GARCIA also worked approximately six hundred and thirty overtime hours which he
was never paid at all.

18. Although DAYORIS DOORS was able to keep track of hours worked by GARCIA
and other employees similarly situated DAYORIS DOORS failed to pay GARCIA or other
similarly situated employees at an overtime rate when working in excess of forty hours a week.

19. GARCIA should have been paid on an hourly, non-exempt rate during the entire
course of his employment with DAYORIS DOORS.

20. GARCIA is still owed for his overtime work completed from June 20, 2015 to April
2, 2018.

COUNTI

Violation of 29 U.S.C. § 207 (Unpaid Overtime)
Case 1:18-cv-24352-CMA Document 1 Entered on FLSD Docket 10/20/2018 Page 4 of 6

21. Plaintiff, GARCIA, re-alleges and reincorporates paragraphs 1-20 as fully alleged
therein.

22. As of June 26, 2015, in addition to GARCIA’s normal, regular work week, GARCIA
worked additional hours in excess of forty per week for which he was not compensated at the
statutory rate of time and one-half.

23. GARCIA was entitled to be paid at the rate of time and one-half for the hours worked
in excess of the maximum hours provided for in the FLSA.

24, DAYORIS DOORS failed to pay GARCIA’s overtime compensation in the lawful
amount for hours worked by GARCIA in excess of the maximum hours provided for in the
FLSA.

25. At ail times, DAYORIS DOORS willfuliy employed GARCIA for many work weeks
longer than forty hours, and failed and refused to compensate GARCIA for such work in excess
of forty hours at rates no less than one and one-half times the regular rate at which he was
employed.

26. As a result of the unlawful acts of DAYORIS DOORS, GARCIA and all persons
similarly situated have been deprived of minimum wages in amounts to be determined and are
entitled to recovery of liquidated damages in the same amount, plus reasonable attorney’s fees
and costs.

27, DAYORIS DOORS remains owing GARCIA overtime wages, and GARCIA is
entitled to recover double damages pursuant to the FLSA.

28. Records, if any, concerning the number of hours worked by GARCIA and the actual

compensation paid to him are in the possession and custody of DAYORIS DOORS.
Case 1:18-cv-24352-CMA Document 1 Entered on FLSD Docket 10/20/2018 Page 5 of 6

29. DAYORIS DOORS knew of and/or showed a willful disregard for the provisions of
the FLSA as evidenced by its failure to compensate GARCIA at the statutory rate of time and
one-half for the hours worked in excess of forty hours per week when it know or should have
known such was due.

30. DAYORIS DOORS failed to properly disclose or apprise GARCIA of his rights
under the FLSA.

31. As a direct and proximate result of DAYORIS DOORS’S willful disregard of the
FLSA, GARCIA has suffered damages not presently ascertainable of unpaid overtime wages
plus an equal amount as liquidated damages.

32. GARCIA is entitled to an award of his reasonable attorney’s fees and costs pursuant
to 29 U.S.C. § 216(b).

WHEREFORE, Plaintiff, GARCIA respectfully requests that judgment be entered in
their favor against Defendant, DAYORIS DOORS:

a. Declaring that DAYORIS DOORS has violated the maximum hour provisions of
29 U.S.C. § 207;

b. Awarding GARCIA overtime compensation in the amount calculated;

c. Awarding GARCIA liquidated damages in the amount calculated;

d. Awarding GARCIA reasonabie attorney’s fees and costs and expenses of this
litigation pursuant to 29 U.S.C. § 216(b);

e. Awarding GARCIA post-judgment interest; and

f. Ordering any other and further relief this Court deems to be just.

DEMAND FOR JURY TRIAL
Case 1:18-cv-24352-CMA Document 1 Entered on FLSD Docket 10/20/2018 Page 6 of 6

A jury trial is demanded on all issues triable by jury.

Date: October 20, 2018.

Respectfully Submitted,

GALLARDO LAW OFFICE, P.A.
Attorney for the Plaintiffs

8492 SW 8th Street

Miami, Florida 33144

Telephone (305) 261-7000
Facsimile (786) 261-0088

/s:/ Elvis I. Adan

Elvis J. Adan, Esq.

elvis.adan @ gallardolawyers.com
Fla. Bar No.: 24223
